In this case the Committee on Professional Ethics and Grievances of the Louisiana State Bar Association instituted proceedings to disbar the defendant, Arthur A. Steiner, under Section 9 of Rule XVIII of the Supreme Court, as it did in the Leche case, 201 La. 293, 9 So.2d 566, and the Connolly case,201 La. 342, 9 So.2d 582, without alleging any act of misconduct on the part of the defendant other than the fact that he had been convicted of evading the payment of income taxes on a plea of nolo contendere, as evidenced by the attached judgment, which judgment shows the jail sentence was suspended upon the payment of the fines levied against him and the costs of prosecution.
For the reasons assigned in my dissenting opinions in the Leche and Connolly cases, I respectfully dissent from the majority opinion in this case.